United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1529
Issued: April 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 7, 2018 appellant, through counsel, filed a timely appeal from a March 23, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish disability
commencing June 21, 2012 due to an accepted work-related left knee condition; and (2) whether
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

OWCP abused its discretion by denying authorization of appellant’s October 22, 2012 left knee
surgery.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as presented
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
OWCP accepted that, on October 5, 2009, appellant, then a 34-year-old letter carrier,
sustained a medial meniscus tear of her left knee due to a fall down stairs at work. OWCP assigned
the claim OWCP File No. xxxxxx003. Appellant stopped work on October 5, 2009 and OWCP
paid her disability compensation on the daily rolls commencing November 20, 2009.
On January 12, 2010 Dr. Jeffrey F. Augustin, an attending Board-certified orthopedic
surgeon, performed a left knee arthroscopy with lateral meniscectomy and excision of plica. The
surgery was approved by OWCP.4
By decision dated June 17, 2010, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective June 17, 2010 because she ceased to have residuals from her
October 5, 2009 work injury as of that date. It based its termination action on a May 3, 2010 report
of Dr. Augustin and a May 10, 2010 report of Dr. Jerome D. Rosman, a Board-certified orthopedic
surgeon, who served as an OWCP referral physician. By decision dated November 17, 2010,
OWCP modified its June 17, 2010 termination decision to reflect that only appellant’s wage-loss
compensation was terminated, effective June 17, 2010. It explained that the May 12, 2010 notice
of proposed termination failed to mention that medical benefits related to the October 5, 2009 work
injury would be terminated.
On June 21, 2012 appellant filed a traumatic injury claim (Form CA-1) alleging that she
injured her left knee while at work on June 20, 2012 when she stepped down off a curb. She
indicated that she felt a tug and twist in her knee and heard a popping sound. OWCP assigned the
claim OWCP File No. xxxxxx402.5
By decision dated August 9, 2012, OWCP denied appellant’s claim for a June 20, 2012
traumatic injury in OWCP File No. xxxxxx402 because she failed to establish the medical
component of fact of injury.
On October 22, 2012 Dr. Allen Glushakow, an attending Board-certified orthopedic
surgeon, performed left knee surgery, including abrasion arthroplasty, chondroplasty, arthrotomy,
3

Docket Nos. 14-1187 and 14-1215 (issued February 2, 2015); Docket No. 17-1319 (issued December 7, 2017).

4

OWCP paid appellant received disability compensation on the periodic rolls commencing March 14, 2010.

5

This claim was initially developed under OWCP File No. xxxxxx402, but beginning in early 2013, the documents
for this claim were administratively combined by OWCP with OWCP File No. xxxxxx003, the file created for
appellant’s October 5, 2009 employment injury. OWCP has designated OWCP File No. xxxxxx003 as the master
file.

2

and partial lateral meniscectomy. He noted that during the surgery he observed an effusion, an
osteochondral fracture of the medial femoral condyle, and an acute tear of the lateral meniscus.
The surgery was not authorized by OWCP.
By decision dated February 20, 2013, a representative of OWCP’s Branch of Hearings and
Review modified OWCP’s August 9, 2012 decision to accept the condition of left knee sprain as
occurring on June 20, 2012 “with entitlement to medical benefits being limited to the claimant’s
emergency room visit on June 20, 2012.” OWCP’s hearing representative noted, “The district
[office’s] denial of the claim for any other left knee condition and for benefits subsequent to
June 20, 2012 is affirmed.”
By decision dated April 30, 2013, OWCP advised appellant that her claim for a traumatic
injury on June 20, 2012 was formally accepted for a left knee sprain. It noted that, per the
February 20, 2013 decision of OWCP’s hearing representative, authorization for medical
treatment was limited to treatment at the emergency room on June 20, 2012. OWCP further noted,
“If the current accepted condition(s) need to be revised or additional complications related to the
current accepted condition(s) need to be added, your physician should explain in writing, with
medical rationale, the relationship between any additional condition and the work injury or the
current accepted condition(s) noted above.”
On May 10, 2013 appellant filed claims for compensation (Form CA-7) for the periods
June 21 through October 21, 2012 and October 22, 2012 through March 18, 2013.6 The first
period of compensation was filed under OWCP File No. xxxxxx402 and the latter period under
OWCP File No. xxxxxx003. With respect to the period, June 21 through October 21, 2012, OWCP
advised appellant by letter dated May 13, 2013 that she should pursue her appeal rights associated
with the February 20, 2013 decision.
In an informational letter dated June 10, 2013, OWCP advised appellant that her claim for
compensation for the period October 22, 2012 to March 18, 2013 was not payable. It explained to
her that, in its November 17, 2010 decision, it had terminated her wage-loss compensation
effective June 17, 2010.
In a July 17, 2013 letter received on that date, counsel, on behalf of appellant, sought
compensation for her October 22, 2012 left knee surgery and any periods of disability related to
her accepted work-related knee condition. He noted, “[Appellant] underwent surgery by
Dr. Glushakow under the above file in October 2012. Clearly, this is new evidence and was not
available on June 17, 2010. Appellant is now disabled as a result of the effects of the surgery.”7
By decision dated November 14, 2013, OWCP denied appellant’s July 17, 2013
reconsideration request, finding that it was untimely filed with respect to the November 17, 2010
decision and failed to demonstrate clear evidence of error. It indicated that the June 10, 2013
6

The employing establishment advised OWCP that appellant’s employment had been terminated, effective
November 27, 2012, due to the expiration of her appointment.
7
Counsel also stated that he wished to appeal June 17, 2010 and June 10, 2013 decisions of OWCP. As noted
herein, the June 10, 2013 document was an informational letter rather than a final decision of OWCP.

3

“decision” for which she was considered to have requested reconsideration was an informational
letter rather than a final decision of OWCP, and therefore, she could not request reconsideration
of that decision. OWCP further noted, “Your attorney does not argue that the decision dated
November 17, 2010 was incorrect when it was issued.”
On January 10, 2014 appellant filed a notice of recurrence (Form CA-2a) under OWCP
File No. xxxxxx402 for disability from work commencing June 21, 2012 due to her work-related
left knee condition. On January 30, 2014 she filed a notice of recurrence under OWCP File No.
xxxxxx003 for a recurrence of disability commencing October 22, 2012 due to her work-related
left knee condition.
In a March 5, 2014 letter received on that date, counsel requested reconsideration on behalf
of appellant and indicated that he was submitting evidence which he felt supported coverage of
her October 22, 2012 surgery. In the attached June 25, 2013 report, Dr. Glushakow explained why
he felt that appellant’s need for repeat left knee surgery on October 22, 2012 was due to her
June 20, 2012 injury rather than an earlier injury. He noted that, while the October 22, 2012
operative report did not show a tear of the medial meniscus, there was an effusion and
osteochondral fracture of the medial femoral condyle, as well as an acute tear of the lateral
meniscus. Dr. Glushakow advised that marked synovitis was noted which required a subtotal
synovectomy, all of which was described in the operative report. He indicated that appellant had
fully recovered from the January 12, 2010 surgery and that prior operative reports did not note an
osteochondral fracture and did not note synovitis. Dr. Glushakow indicated, “Therefore, the
combination of these findings point to the cause of [appellant’s] surgery being the incident of
June 20, 2012.”
By decision dated March 19, 2014, OWCP denied appellant’s March 5, 2014 request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error
in OWCP’s prior decisions, including its decision dated April 30, 2013.
Appellant appealed her case to the Board and, in a February 2, 2015 decision,8 the Board
set aside OWCP’s November 14, 2013 and March 19, 2014 decisions, and remanded the case to
OWCP for further development. The Board found that OWCP improperly determined that
counsel’s communications on behalf of appellant constituted a request for reconsideration of its
November 17, 2010 decision, which modified its June 17, 2010 termination decision to reflect that
only her wage-loss compensation was terminated effective June 17, 2010. The Board found that
counsel expressly sought compensation for her October 22, 2012 left knee surgery and any periods
of disability related to her accepted left knee condition(s). Consequently, OWCP improperly
analyzed appellant’s case and wrongly determined, in its November 14, 2013 and March 19, 2014
decisions, that she filed an untimely request for reconsideration and failed to demonstrate clear
evidence of error in its November 17, 2010 decision. The Board found that appellant had an
outstanding claim related to her October 22, 2012 left knee surgery and any periods of disability
arising after June 21, 2012. The Board remanded the case to OWCP for consideration of that claim
and directed OWCP to consider all the relevant documents relating to both appellant’s accepted
October 5, 2009 work-related left knee injury and her accepted June 20, 2012 work-related left
8

Supra note 3.

4

knee injury. OWCP was directed to issue an appropriate decision on the matter after carrying out
this development.
On remand, OWCP issued a June 11, 2015 decision denying appellant’s request for
authorization of her October 22, 2012 surgery and her claim for a recurrence of disability
commencing June 21, 2012. It found that she failed to submit sufficient medical evidence in
support of her claim.
Appellant, through counsel, requested a telephonic hearing with a representative of
OWCP’s Branch of Hearings and Review. Prior to the hearing, OWCP’s hearing representative
conducted a preliminary review and determined, in a January 8, 2016 decision, that OWCP’s
June 11, 2015 decision must be set aside and the case remanded to OWCP for further development.
She indicated that the case should be forwarded to an OWCP medical adviser to address
Dr. Glushakow’s medical opinions regarding the October 22, 2012 surgery and to discuss whether
there were additional medical conditions causally related to the work injury of June 20, 2012.
OWCP’s hearing representative indicated that OWCP’s medical adviser should be asked whether
referral to a second opinion examiner would be appropriate. She noted that, after any additional
development deemed necessary, OWCP should issue a de novo decision as to whether appellant
was disabled from work commencing June 21, 2012 and whether the left knee surgery on
October 22, 2012 was causally related to the June 20, 2012 work event.
On remand, OWCP determined that appellant and the case record should be referred to a
second opinion examiner. A second opinion examination referral was made to Dr. Timothy
Henderson, a Board-certified orthopedic surgeon, regarding whether surgery was necessitated by
a work-related condition and disability status.
In a November 10, 2016 report, Dr. Henderson advised that the October 22, 2012 surgical
procedure was not secondary to the work injury that occurred on October 5, 2009. He indicated
that appellant suffered from a lateral meniscus tear,9 which was repaired and advised that there
was no further need for additional treatment regarding the work injury. Dr. Henderson noted that
she appeared to have recently sustained a new injury to her left meniscus, but that this injury would
not be a work injury. He indicated that appellant described symptoms of locking in the recent past
which did not clinically correlate to the work injury. Dr. Henderson noted that the June 20, 2012
injury caused an aggravation of arthritis, but indicated that the aggravation was temporary and had
ceased at this time. He posited that appellant had partial disability related to nonwork-related
degenerative changes and advised that she had been able to perform sedentary work since
June 21, 2012.
On November 22, 2016 OWCP requested that Dr. Henderson clarify whether it should
update the accepted conditions to include aggravation of osteoarthritis in the left knee. In a
December 2, 2016 report, Dr. Henderson indicated, “The aggravation of arthritis was temporary
and has ceased at this time. I inadvertently stated that this caused a disability during the claimant’s
employment, when in fact, it was the work incident that caused the disability.” Dr. Henderson

9

OWCP had accepted appellant’s October 5, 2009 injury for left knee “medial” meniscus tear.

5

advised that the accepted conditions should not be updated to include work-related aggravation of
left knee osteoarthritis.
By decision dated December 19, 2016, OWCP found that appellant had not met her burden
of proof to establish disability commencing June 21, 2012 due to a work-related condition. It also
exercised its discretion and denied authorization for her October 22, 2012 left knee surgery.
On March 9, 2017 counsel, on behalf of appellant, requested reconsideration of OWCP’s
December 19, 2016 decision.
Counsel argued that Dr. Henderson’s November 10 and
December 2, 2016 reports were not well rationalized as he did not adequately explain why
appellant’s June 20, 2012 employment injury did not cause disability on or after June 21, 2012 or
why the October 22, 2012 surgery was not necessitated by a work-related condition.
By decision dated April 6, 2017, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8l28(a). It found that the argument submitted by
counsel on behalf of appellant did not present a new and relevant legal argument.
Appellant appealed OWCP’s December 19, 2016 and April 6, 2017 decisions to the Board
and, by decision dated December 7, 2017,10 the Board set aside both decisions and remanded the
case to OWCP for further development. The Board found that there was an unresolved conflict in
the medical opinion evidence between Dr. Henderson, who served as an OWCP referral physician,
and Dr. Glushakow, an attending physician, regarding whether appellant’s October 22, 2012
surgery was necessitated by a work-related condition and whether she had disability on or after
June 21, 2012 due to a work-related condition. The Board determined that, on remand, appellant
and the case record must be referred to an impartial medical specialist for examination and a
rationalized medical opinion on these matters. The Board directed OWCP to issue a de novo
decision regarding appellant’s claim after carrying out this development.
On remand, OWCP referred appellant and the case record to Dr. Michael Wujciak, a
Board-certified orthopedic surgeon, for an impartial medical examination and opinion regarding
whether her October 22, 2012 surgery was necessitated by a work-related condition and whether
she established disability on or after June 21, 2012 due to a work-related condition.
In a February 27, 2018 report, Dr. Wujciak discussed appellant’s factual and medical
history, including the circumstances of her work-related October 5, 2009 and June 20, 2012 left
knee injuries, and he reported the findings of the physical examination he conducted on
January 10, 2018. He reported that appellant demonstrated full range of motion of her left knee
upon distraction. Appellant exhibited diffuse tenderness upon palpation of her left knee but her
response was deemed to be exaggerated. Dr. Wujciak noted that appellant did not exhibit
ligamentous laxity in her left knee and he generally indicated that her subjective complaints were
disproportionately greater than her objective findings. He indicated that, after appellant suffered
her October 5, 2009 work-related left knee injury, she had a good result from the January 12, 2010
left knee arthroscopy with lateral meniscectomy and excision of plica. With respect to appellant’s
June 20, 2012 left knee injury and her October 22, 2012 left knee surgery, Dr. Wujciak indicated
that Dr. Glushakow found multiple pathologies during the surgery, including an osteochondral
10

Supra note 3.

6

fracture of the medial femoral condyle and a tear of the lateral meniscus, but noted that
Dr. Glushakow failed to describe these conditions with any detail in his brief surgery report.
Dr. Wujciak further advised that he had reviewed a report of an August 24, 2012 MRI scan
of appellant’s left knee and indicated that it was out of the ordinary for the study to show that the
left lateral meniscus had normal signal intensity and morphology given that a partial lateral
meniscectomy was performed on January 12, 2010.11 He asked to review the August 24, 2012
MRI scan in its original hard copy (or on CD), if it was available, and to review any left knee xrays that were performed. Dr. Wujciak also recommended that the original August 24, 2012 MRI
scan be reread by an independent third party. He asserted that, with the present documentation
provided, he could not confirm the multiple pathologies observed by Dr. Glushakow during the
October 22, 2012 surgery without further objective evidence. In the comments section on page 10
of the report, Dr. Wujciak indicated, “[A] recommendation for the MRI scan of August 24, 2012
to be over-read by an independent agent/radiologist is warranted. Also warranted is new x-ray
study of the knees bilaterally [anteroposterior] standing and lateral, tunnel, and skyline view of the
left knee, mostly from a forensic perspective.”12
On March 12, 2018 OWCP requested that Dr. Wujciak provide a supplemental report
regarding whether appellant’s October 22, 2012 surgery was necessitated by a work-related
condition and whether she had disability on or after June 21, 2012 due to a work-related condition.
In a March 13, 2018 report, Dr. Wujciak responded to a question about whether the
October 22, 2012 surgery was necessary due to a work-related condition by noting that, based on
the materials supplied and reviewed, he was unable to objectively “determine/diagnose the injuries
sustained on October 22, 2012.” He indicated that it was apparent that no independent “over-read”
of the August 24, 2012 MRI scan had been performed. Dr. Wujciak advised that Dr. Glushakow’s
operative report and office records were insufficient to be used as determinative documentation in
an independent evaluation.13 He indicated that his “medical/surgical opinions” may or may not
alter with receipt of additional materials, including an independent over-read of the August 24,
2012 MRI scan by a Board-certified radiologist, interoperative photographs of the January 12,
2010 and October 22, 2012 surgeries, and treatment records produced between June 20 and
July 5, 2012. Dr. Wujciak indicated that reference should be made to the comments on page 10 of
his February 27, 2018 report.
OWCP sent Dr. Wujciak a number of treatment records dated between June 20 and
July 12, 2012. In a March 15, 2018 report, Dr. Wujciak indicated that he had reviewed the
provided records and noted, “My medical/surgical opinions as expressed in my prior report of

11

The case record includes a report of the August 24, 2012 MRI scan which contains an impression of small joint
effusion, moderate size popliteal cyst, and no evidence for meniscal tear. The report indicated that the left lateral
meniscus had normal signal intensity and morphology.
12

Dr. Wujciak completed a work capacity evaluation form (Form OWCP-5c) on February 25, 2018 in which he
indicated that appellant could perform modified duty for four hours per day.
13
Dr. Wujciak indicated “No” in response to a question regarding whether appellant had established total disability
on or after June 21, 2012 due to a work-related condition.

7

February 27, 2018 and addendum of March 13, 2018 remain otherwise unchanged. “Comments”
as given on page 10 of prior report remain relevant.”
By decision dated March 23, 2018, OWCP found that appellant failed to meet her burden
of proof to establish disability from work commencing June 21, 2012 due to a work-related left
knee condition. It also determined that appellant’s October 22, 2012 left knee surgery was not
necessitated by a work-related condition. OWCP indicated that the special weight of the medical
opinion evidence rested with the well-rationalized opinion of Dr. Wujciak, the impartial medical
specialist.
LEGAL PRECEDENT -- ISSUES 1 & 2
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury.14 In general the term disability under FECA means incapacity because
of injury in employment to earn the wages which the employee was receiving at the time of such
injury.15 This meaning, for brevity, is expressed as disability from work.16 The medical evidence
required to establish causal relationship between a claimed period of disability and an employment
injury is rationalized medical opinion evidence.17
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers likely
to cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
the monthly compensation.”18 The Board has found that OWCP has great discretion in
determining whether a particular type of treatment is likely to cure or give relief.19 The only
limitation on OWCP’s authority is that of reasonableness.20 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which
are contrary to both logic and probable deductions from established facts. It is not enough to
merely show that the evidence could be construed so as to produce a contrary factual conclusion.21
14

J.F., Docket No. 09-1061 (issued November 17, 2009).

15

See 20 C.F.R. § 10.5(f).

16

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

17

See E.J., Docket No. 09-1481 (issued February 19, 2010).

18

5 U.S.C. § 8103.

19

R.C., Docket No. 18-0612 (issued October 19, 2018); Vicky C. Randall, 51 ECAB 357 (2000).

20

Lecil E. Stevens, 49 ECAB 673, 675 (1998).

21

Rosa Lee Jones, 36 ECAB 679 (1985).

8

In order to be entitled to reimbursement of medical expenses, it must be shown that the
expenditures were incurred for treatment of the effects of a work-related injury or condition.22
Proof of causal relationship in a case such as this must include supporting rationalized medical
evidence.23
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.24
For a conflict to arise the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”25 Where OWCP has referred the case to an impartial medical examiner to resolve a
conflict in the medical evidence, the opinion of such a specialist, if sufficiently well reasoned and
based upon a proper factual background, must be given special weight.26
ANALYSIS -- ISSUES 1 & 2
The Board finds that the case is not in posture for decision.
OWCP had determined that there was a conflict in the medical opinion between
Dr. Glushakow, an attending physician, and Dr. Henderson, an OWCP referral physician,
regarding whether appellant had work-related disability on or after June 21, 2012 and whether her
October 22, 2012 left knee surgery was necessitated by a work-related condition. In order to
resolve the conflict, OWCP properly referred appellant, pursuant to section 8123(a) of FECA, to
Dr. Wujciak for an impartial medical examination and an opinion on these issues.27
OWCP found that the special weight of the medical evidence with respect to these
disability and surgery authorization issues was represented by the February 27, March 13 and 15,
2018 reports of Dr. Wujciak. The Board notes, however, that these reports do not contain a clear
opinion regarding the issues which he was to opine, that is, whether appellant had work-related
disability on or after June 21, 2012 and whether the October 22, 2012 left knee surgery was
necessitated by a work-related condition.
When these reports are read collectively it is clear that Dr. Wujciak felt that additional
documentation was necessary before he could render a final opinion on these disability and surgery
authorization matters. For example, Dr. Wujciak indicated in the comments section on page 10 of
his February 27, 2018 report, “[A] recommendation for the MRI scan of August 24, 2012 to be
over-read by an independent agent/radiologist is warranted. Also warranted is new x-ray study of

22

J.R., Docket No. 17-1523 (issued April 3, 2018); Bertha L. Arnold, 38 ECAB 282, 284 (1986).

23

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

24

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

25

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

26

Gary R. Sieber, 46 ECAB 215, 225 (1994).

27

See supra notes 24 and 25.

9

the knees bilaterally [anteroposterior] standing and lateral, tunnel, and skyline view of the left
knee, mostly from a forensic perspective.”
In a March 13, 2018 report, Dr. Wujciak discussed the insufficiencies of the documents in
the case record, including the reports of Dr. Glushakow, and noted that his “medical/surgical
opinions” may or may not alter with receipt of additional materials, including an independent overread of the August 24, 2012 MRI scan by a Board-certified radiologist, interoperative photographs
of the January 12, 2010 and October 22, 2012 surgeries, and treatment records produced between
June 20 and July 5, 2012. OWCP sent Dr. Wujciak a number of treatment records dated between
June 20 and July 12, 2012. In a March 15, 2018 report, Dr. Wujciak indicated that he had
reviewed the provided records and noted that the comments he provided on page 10 of his
February 27, 2018 report remained relevant.
In a situation where OWCP secures an opinion from an impartial medical specialist for the
purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental report
from the examiner for the purpose of correcting the defect in the original opinion.28
For the above-described reasons, the opinion of Dr. Wujciak is in need of clarification and
elaboration. Therefore, in order to resolve the continuing conflict in the medical opinion, the case
will be remanded to OWCP for referral of the case record, a statement of accepted facts, and if
necessary, appellant, to Dr. Wujciak for a supplemental report. If Dr. Wujciak is unable to clarify
or elaborate on his original report or if his supplemental report is also vague, speculative, or lacking
in rationale, OWCP must submit the case record and a detailed statement of accepted facts to a
second impartial specialist for the purpose of obtaining his rationalized medical opinion on the
issue.29 After such further development as OWCP deems necessary, a de novo decision shall be
issued regarding whether appellant had work-related disability on or after June 21, 2012 and
whether the October 22, 2012 left knee surgery was necessitated by a work-related condition.
CONCLUSION
The Board finds that the case is not in posture for decision.

28

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

29

Harold Travis, 30 ECAB 1071, 1078 (1979).

10

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for action
consistent with this decision.
Issued: April 19, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

